
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 504
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Lipinski, Mr. Wolf,
			 Mr. Kanjorski,
			 Mr. Pitts,
			 Mr. Hastings of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Ms. Kaptur,
			 Mr. McCotter,
			 Mr. Dingell,
			 Mr. Cohen,
			 Mr. Kind, Mr. Gutierrez, Mr.
			 Quigley, Mr. McGovern,
			 Mr. McMahon, and
			 Mr. Courtney) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and congratulating the Republic
		  of Poland on the 20th anniversary of the Polish parliamentary elections on June
		  4, 1989.
	
	
		Whereas the Soviet Union and the Republic of Poland’s
			 Communist Party used the Polish elections of 1947, in which they brutally
			 persecuted non-Communist candidates and grossly falsified voting returns, to
			 impose a Communist government on Poland;
		Whereas after 1947, Poland’s Communist government did not
			 permit genuine opposition candidates to campaign for election or to appear on
			 election ballots;
		Whereas Poland’s Communist government was not an
			 independent national government but was subservient to the Soviet Union, to
			 which it formally ceded approximately one-third of Poland’s territory;
		Whereas the Polish people never accepted the legitimacy of
			 the Communist government, but repeatedly challenged its totalitarian rule,
			 including in the revolutionary strike movements of 1956, 1970, and 1976;
		Whereas in 1956 and 1970, the Communist government
			 responded to these challenges by firing on assembled strikers, killing large
			 numbers of workers, and by manipulating social prejudices to set against each
			 other industrial workers, farmers, and intellectuals;
		Whereas the Soviet Union responded to powerful
			 anti-Communist movements in eastern Europe with armed force, most notably in
			 the 1944–1945 crushing of the Polish Home Army, the 1956 invasion of Hungary,
			 and the 1968 invasion of Czechoslovakia;
		Whereas in 1979, Pope John Paul II visited his native
			 Poland and inspired millions of Poles with the ideals of social solidarity and
			 respect for human dignity, and urged them to, Be not
			 afraid;
		Whereas in 1980, shipyard workers in Gdansk responded to
			 government-ordered price hikes with a strike calling for the legalization of
			 independent labor unions, freedom of expression, and economic reforms;
		Whereas the Gdansk strike movement quickly spread
			 throughout Poland, establishing itself as the Solidarity labor union, the first
			 independent labor union in a Communist country, with a membership of
			 approximately 80 percent of the Polish labor force;
		Whereas the Solidarity labor union became a broad social
			 movement, uniting industrial workers, farmers, intellectuals, and students, and
			 demanding respect for human rights;
		Whereas from 1981 to 1983, Poland’s Communist government
			 imposed martial law and arrested thousands of Solidarity leaders but failed to
			 completely suppress Solidarity;
		Whereas in 1988, new waves of Solidarity-led strikes
			 compelled Poland’s Communist government to negotiate with Solidarity;
		Whereas from February to April 1989, Solidarity leaders
			 and the Communist government negotiated an agreement for a free election in
			 which Solidarity would run candidates for 100 percent of seats in the Polish
			 Senate and 35 percent of seats in the Polish Sejm;
		Whereas Poland’s Communist government controlled the major
			 media, and observers and public opinion polls predicted that Poland’s Communist
			 Party would decisively win the election; and
		Whereas the Polish parliamentary election of June 4, 1989,
			 was a landslide victory for Solidarity, which won 160 of the 161 seats it
			 competed for: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Republic of Poland on the
			 20th anniversary of the Polish parliamentary elections, the first free and
			 democratic election in a Communist-bloc country;
			(2)recognizes that
			 the June 4, 1989, election enabled Solidarity to form the first non-Communist
			 and democratic government in eastern Europe since 1948;
			(3)recognizes that
			 the June 4, 1989, election, by showing the strength of citizens united in
			 solidarity against totalitarianism, inaugurated a series of democratic
			 revolutions that within 6 months ended Communist rule in Hungary, East Germany,
			 Czechoslovakia, Bulgaria, and Romania, and afterward in Yugoslavia, Albania,
			 and the Soviet Union;
			(4)commends the
			 Solidarity labor union for rejecting the ideology of class struggle to make an
			 original proposal of the solidarity of citizens from different social groups in
			 a common struggle for freedom, human dignity, and justice against
			 totalitarianism; and
			(5)commends the
			 Polish people for the remarkable courage and commitment to freedom, human
			 dignity, and justice which it showed in freeing itself from Communism, which
			 greatly contributed to other peoples doing the same, and recalls the historic
			 Polish motto, “for your freedom and ours”.
			
